Citation Nr: 0413019	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  02-00 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for cold 
injury residuals of the right hand.

2.  Entitlement to a rating in excess of 10 percent for cold 
injury residuals of the left hand.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin


INTRODUCTION

The veteran had active duty from June 1978 to June 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO confirmed and continued a 
10 percent evaluation for cold injury residuals of each hand.

The veteran presented oral testimony at a Travel Board 
hearing in June 2002 before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript is attached to the 
claims file.  

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in 
Washington, D.C.  VA will provide notification if further 
action is required on the part of the appellant.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Under VCAA, VA must notify the claimant of information and 
lay or medical evidence needed to substantiate the claim, 
what portion of that information and evidence is his 
responsibility and what is VA's responsibility, and of VA's 
inability to obtain certain evidence if that occurs.  38 
U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In the instant case, the Board 
observes that the veteran was not fully advised of the duty 
to assist and the duty to notify with respect to the issues 
of entitlement to a rating in excess of 10 percent for cold 
injury residuals of each of his hands.  

In addition, the veteran testified that he received benefits 
from the Social Security Administration (SSA) based on his 
hand disabilities.  Medical reports related to the SSA claim 
are not included in the present record, and may provide 
information pertinent to the veteran's claim.  Therefore, the 
Board finds additional development is required prior to 
appellate review.  

The veteran also testified that his bilateral hand disability 
had worsened since his last VA medical examination, in 
December 2000.  VA's duty to assist the veteran includes 
obtaining medical records and to provide a medical 
examination or obtain a medical opinion when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4) (2003).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide, and 
(4) must request request that the 
claimant provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. 
§ 5102).  A record of this notification 
must be incorporated into the claims 
file.  

2.  The RO should ask the veteran to 
identify the type of benefits he was 
receiving or had received in the past 
from the Social Security Administration 
(SSA), and the date of the award.  If the 
veteran submits evidence showing that he 
has been awarded SSA disability benefits, 
a request should be made to the SSA for 
documentation of the award of disability 
benefits and the medical records on which 
the award was based.

3.  The RO should request the veteran's 
outpatient treatment records from the 
Birmingham VA Medical Center and the 
Shoals VA Clinic, from December 2002 to 
the present. 

4.  The RO should schedule the veteran 
for a VA examination to evaluate the 
severity of the service-connected cold 
injury residuals of his hands.  The 
claims file must be made available to the 
examiner and the examiner should state 
that the claims file was reviewed.  The 
examination should include any special 
diagnostic tests that are deemed 
necessary for an accurate assessment.  
Any opinions expressed should be 
accompanied by a complete rationale. 


5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO 
and/or VBA AMC.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


